Citation Nr: 0024725	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for 
chloracne.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 1998 the Board, in pertinent part, remanded the 
issue of entitlement to a compensable evaluation for 
chloracne for further development, and it has since been 
returned for further appellate review.  

In August 2000, the Board received a submission of statements 
and medical evidence from the veteran.  In one of these 
statements, the veteran contended that the effective date for 
the grant of service connection of his chloracne should have 
been June 24, 1969.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
initial compensable evaluation for chloracne is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, the veteran is technically not 
seeking an increased rating, since his appeal arises from the 
original assignment of a disability rating.  However, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's assertions concerning the severity of his 
chloracne (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
initial compensable evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In August 2000 the Board received medical evidence submitted 
by the veteran.  Some of this medical evidence is already on 
file.  However, there are other medical records dated both 
before and after the most recent RO determination and the 
February 2000 Supplemental Statement of the Case that have 
not been considered by the agency of original jurisdiction.  

Thus, there is no indication that the RO considered this 
evidence in connection with the claim and the veteran has not 
waived RO consideration of this evidence.  38 C.F.R. 
§§ 19.37(a); 20.1304(c) (1999).

A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the above 
mentioned medical evidence received by the Board in August 
2000.  

For future reference it should be stressed to the veteran 
that he risks further delay of his appeal by directly 
submitting evidence to the Board without allowing it to first 
be considered by the RO.  

When pertinent evidence is submitted to the Board without 
initial adjudication by the RO, the Board may have to remand 
the claim(s) back to the RO for review and the preparation of 
an SSOC, resulting in possible further delay of the 
resolution of the appeal.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  

The Board is also of the opinion that the RO did not fully 
comply with the Board's August 1998 request that the RO 
provide a VA examination during an active stage of his 
chloracne rash.  

In particular, the Board noted that the veteran had reported 
during an October 1997 VA examination that his chloracne was 
not discernible because it tended to be worse during hot 
weather.  The examiner concluded that it was difficult to 
examine the veteran because there was not much active rash 
which could be analyzed.  

Citing to Ardison v. Brown, 6 Vet. App. 405 (1994), the Board 
remanded for another VA examination with the following 
explicit instructions, in pertinent part: 

The RO should arrange for a VA 
dermatological examination of the 
veteran, preferably during the active 
phase of the disease, by a dermatologist 
for the purpose of ascertaining the 
nature and extent of severity of 
chloracne (emphasis added).  

The VA examination that was conducted in September 1998 
pursuant to the August 1998 Board remand did not adequately 
address the issues specified in the remand instructions, as 
listed above.  During this examination, the VA examiner again 
indicated that the veteran's skin disease was not currently 
active.  

It is also noted that the exam was conducted in the middle of 
September, and it is therefore questionable as to whether the 
examination was conducted in a month with hot weather, when 
the veteran indicated the chloracne is worse.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should again review the 
veteran's claim with respect to the issue 
of entitlement to an initial compensable 
evaluation for chloracne, in light of the 
additional evidence associated with the 
claims file, received by the Board in 
August 2000. 

It should be stressed to the veteran that 
he risks further delay of his appeal by 
directly submitting evidence to the Board 
without allowing it to first be 
considered by the RO.  

When pertinent evidence is submitted to 
the Board without initial adjudication by 
the RO, the Board may have to remand the 
claim(s) back to the RO for review and 
the preparation of an SSOC, resulting in 
possible further delay of the resolution 
of the appeal.  See 38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).

3.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his chloracne 
disability.  The examination should be 
scheduled during an active phase of the 
veteran's disease.  The RO should take 
appropriate measures in order to ensure 
that the examination is conducted during 
the active phase of his disease.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including assessing the level of, if any, 
exfoliation, exudation, itching, 
ulceration, and disfigurement caused by 
this disability.  The examiner should 
also assess the nature, extent, and 
severity of any scarring resulting 
specifically from his chloracne.  

Any opinion(s) expressed as to the 
severity of the veteran's chloracne 
should be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable rating for 
chloracne.  The RO should document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999), and Fenderson, 
supra.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination may result in a denial of his claim for an 
initial compensable evaluation for chloracne.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


